           Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.1 Page 1 of 28
AO 106 (Rev. 04/10) Application for a Search Wairnnt



                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                                  District of Utah

              In the Matter of the Search of                              )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)                     )
                       See Attachment A-1
                                                                          ~
                                                                          )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
P'§ft~t-¾.Nat1-lrff;m1et_a,rd give its location):



located in the     -------~
                                                    District of   ~-----------
                                                                              Utah           , there is now concealed (identify the
person or describe the property to be seized):
  Items listed in Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (checkoneormore):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ref property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
           Code Section                                                         Offense Description
       18 USC 1349, 1344, 1028A,                     Conspiracy to Commit Bank Fraud, Bank Fraud, Aggravated Identity Theft, Money
       1956                                          Laundering

         The application is based on these facts:
        See attached affidavit incorporated herein by reference


           ii Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more than 30 days: - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attache.d sheet.

                                                                          s::2_::;n               w
                                                                                            Applicant's signature    -
Sworn to before me and signed in my presence.


Date         ~ /?{ 13                       0
City and state:    ~it~ 1,_v.fc:::-_·~"'"""-----
                                                                                            Printed name and title
   Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.2 Page 2 of 28



    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

I, Justin Hansen, being first duly sworn, herby depose and state as follows:

                                         I.       PURPOSE

        1.        I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search and seize evidence, fruit, and/or

instrumentalities of certain offenses as described in Attachment B, at the.following locations,

vehicles, and persons, in the District of Utah, as more fully described in Attachments A-1

through A-3:

             a.      The residence located at 3355 South Riviera Drive, South Salk Lake City,

                     Utah, as further described in Attachment A-1;

             b.      The Black 2007 Cadillac Escalade with Utah License Plate 5F9HU and VIN

                     3GYFK.62837G22661 l, as further described in Attachment A-2; and

             c.      The person TALALIMA TOILOLO (age 44), as further described in

                     Attachment A-3.

                   II.      INTRODUCTION AND AGENT BACKGROUND

        2.        I am an Agent with the State Bureau oflnvestigations for the State of Utah, I have

been an investigative or law enforcement officer for the State of Utah since October of 2001. I

have been trained or investigated cases involving homicides, suicides, theft, false documentation,

violent crimes, illegal drug operations, child exploitation, and sexual assaults. Your affiant' s

specialized training includes training on drug trafficking and interdiction, gang suppression and

enforcement and violent crime investigations. Your affiant is currently a task force officer with

the Salt Lake City, FBI, Violent Crime Task Force.

        3.        The facts in this affidavit are based on my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.        FBI and the California Regional Enforcement Allied Computer Team (REACT)



                                                   1
   Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.3 Page 3 of 28



Task Force conducted much of the investigation described below. REACT is a partnership of

California local, state, and federal agencies formed in cooperation with private industry to

investigate technological crime. REACT conducts multi-jurisdictional investigations including

stolen high technology, identity theft, and other computer related crimes.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Jonathon WARD, Talalima TOILOLO (aka "Lima" and "Nua"), and Monica NUNES committed

acts in violation of 18 U.S.C. §§ 1349 (conspiracy to commit bank fraud), 1344 (bank fraud),

1028A (aggravated identity theft), and 1956 (money laundering). There is also probable cause to

search the information described in Attachment A for evidence of these crimes and further

described in Attachment B.

                                III.      PROBABLE CAUSE

                                        The Criminal Acts

       6.      This investigation has shown that WARD, NUNES, TOILOLO, and others yet to

be named, acquired "Point of Sale" (POS) terminals by either purchase or theft and manipulated

them to make fraudulent merchant refunds starting in or about June 2018, and continuing until in

or about February 2019. Based on my discussions with the investigators in this case, it is

believed TOILOLO continued this fraud scheme to the present with other co-conspirators after

WARD and NUNES arrests in February 2019. This investigated bank fraud scheme is referred

to as "Forced Post Refund Fraud" or "Refund Fraud". The scheme exploits the re:ftmd process of

the merchant accounts of various banks and payment processors. A merchant account is a type

of bank account that allows businesses to accept payments via multiple electronic methods,

typically using debit and credit cards ("access cards"). Such an account is established under an

agreement between a merchant (e.g., a retail establishment) and a merchant acquiring bank for

the settlement of access card transactions. The acquiring bank processes credit or debit card

payments on behalf of the merchant.

       7.      When a legitimate business wants to accept access cards as payment for

merchandise or services, they open a merchant account with an acquiring bank to manage funds



                                                  2
   Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.4 Page 4 of 28



and process credit and debit transactions. For example, when a merchant makes a sale and

accepts payment via an access card, they enter the amount of the sale and then "swipe" the

access card on a POS terminal. The terminal reads the magnetic stripe on the rear of the access

card and processes the purchase by electronically transmitting a request to initiate a transfer of

funds from the access card holder's account to the merchant's account. This transaction is

completed by a bank directly or via a payment processor over phone lines or the internet.

        8.     Although some acquiring banks act as their own processor to process payment

and refund transactions involving access cards, others employ a specific payment processing

company ("payment processor") to process the payments and refunds for them. A payment

processor can be appointed by a merchant to handle transactions from various channels such as

credit and debit cards for the merchant acquiring banks.

        9.     In general, when a payment processor is used to process card transactions, the

merchant's POS terminal transmits a merchal).t ID number and other information to the payment

processor indicating that the transaction is legitimate. In an operation that will usually take a few

seconds, the payment processor will check the transmission data by forwarding it to the

respective access card's issuing bank or card association (e.g., Visa) for verification. Once the

payment processor has received confirmation that the credit card details are verified, the

information will be relayed back via a payment gateway to the merchant, who will then complete

the payment transaction. The funds are then transferred from the purchaser's/access card user's

account and deposited into the merchant's account.

        10.    Similarly, when a merchant requests a refund of a purchase they again swipe the

purchaser's access card at the POS terminal and enter the refund amount. The POS terminal

reads the magnetic strip on the rear of the access card and processes the refund. The refund

amount is then deducted from the merchant's account and credited to the access card's account.

        11.    The refund fraud scheme also requires a POS terminal to communicate with a

payment processing company or service (via phone lines or the Internet) situated between the

merchant and the merchant bank. The perpetrators then fraudulently set-up the terminals using




                                                  3
   Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.5 Page 5 of 28



phone lines, the internet, or other electronic devices, so that payment processors and banks

falsely recognize the terminals as being linked to a particular merchant and merchant

account. They then used the terminals to process false refund transactions when no purchases

were ever made. I am aware that perpetrators of this scheme will often store information such as

access device numbers, PIN numbers and merchant ID numbers on electronic devices, and may

use these electronic devices in the facilitation of the scheme.

        12.    Using one or more POS terminals that were reprogrammed with new merchant

account information, WARD, TOILOLO, and NUNES executed fraudulent refunds, even though

no purchases were ever made. During this fraudulent refund process, the payment processor or

bank, believing that the transmitted request for refunds came from the true merchant(s),

transmitted false refund money to the access card account. WARD, TOILOLO, and NUNES

then depleted the access card by using it to make purchases, ATM cash withdrawals, and money

order purchases. These fraudulent refunds resulted in losses to the banks holding the merchant

accounts. The victim merchants likely did not realize the funds were withdrawn until they

checked their bank statements, which may have taken days or even weeks. By that time, the

money had been transferred from the merchant bank account to the access card accounts and

often removed from the card accounts via subsequent purchase or transfer.

       13.     Matsuda's Nursery is a business located at 10600 Florin Road, Sacramento,

California, in the Eastern District of California whose merchant payment processor is also

Worldpay/Vantiv. WARD and NUNES were never employed by that business. Additionally,

the hours of operation for Matsuda's are Monday through Friday, 7:00 am through 4:30 pm.

Matsuda' s was identified as a victim of this fraud. Matsuda' s merchant account is with Wells

Fargo, a bank that is FDIC insured.

       14.     Instant Storage is a business located at 301 State Road, Bakersfield, California, in

the Eastern District of California whose merchant payment processor is also Worldpay/Vantiv.

WARD and NUNES were never employed by Instant Storage. Additionally, the hours of

operation for Instant Storage are Monday tlu·ough Friday, 8:00 am through 5:00 pm. Instant



                                                  4
   Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.6 Page 6 of 28



Storage was identified as a victim of this fraud. Instant Storage's merchant account is with Bank

of America, a bank that is FDIC insured.

        15.    In July 2018, REACT investigators were investigating WARD, TOILOLO, and

NUNES after identifying them as participants in this bank fraud scheme against at least Instant

Storage as discussed herein. REACT investigators knew that the suspects often conducted

refund fraud from various hotels. Based on my experience and discussions with other law

enforcement personnel, criminals often conduct fraud schemes from hotels to hide their true

identities and the location of incriminating evidence. On September 21, 2018, REACT

investigators obtained a federal search warrant to track a mobile device having phone number

415-516-7613, which was a phone number associated with WARD. On October 12, 2018,

REACT investigators tracked WARD and NUNES to a Pleasanton Marriot, located at 11950

Dublin Canyon Road, Pleasanton, California. At that time, the REACT investigators knew that

both WARD and NUNES were on searchable probation, and they suspected that WARD and

NUNES were involved in Refund Fraud. REACT officers then contacted WARD and NUNES

in and around WARD's vehicle, a Black Cadillac Escalade, in the parking lot of the Pleasanton

Marriot, and conducted a search of the Cadillac.

       16.     During the Cadillac search, officers found a loaded handgun and a personal use

amount of methamphetamine. Both WARD and NUNES were convicted felons, and officers

arrested them that day on gun and drug charges. REACT officers also located and seized

multiple access cards and WARD's and NUNES' cellular phones from the Cadillac.

Additionally, WARD had the following items in his wallet at the time of his arrest (the list is not

exhaustive):

       a)      A Key Bank debit card· ending x2088 and having the name "Jonathon Ward"; and

       b)      A PayPal card ending x8910 and embossed with the name "Jonathon Ward".

       17.     NUNES had the following item (among other items of evidentiary value) in her

purse at the time of her arrest: a receipt dated October 12, 2018 showing the purchase of $50.00

worth of credits from a Recharge Kiosk at Boomers (miniature golf/go karts) in Livermore



                                                   5
    Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.7 Page 7 of 28



purchased with PayPal card ending x8910.

        18.      REACT investigators learned that WARD and NUNES had directed the

relocation of specific items of evidence and contraband to 3150 Mills Drive, Brentwood,

California, to avoid law enforcement detection and seizure, which was the residence of WARD' s

sister. Investigators then obtained a state search warrant to search that residence and executed

the search on October 17, 2018. Among the items seized at the residence were:

        a)       Nine POS terminals;

       b)        A Wells Fargo debit card ending x7922 and having the name Monica Nunes;

       c)        A handwritten note detailing a script for a conversation to Mercury Payments

                 regarding a JW Rental account at Paypal;

       d)        Nine Blank access cards, one of which had the name of "Johnathon Ward" on the

                 magstripe; 1

       e)        Two cellular phones in WARD's possession.

                   Recovered Text Messages Between WARD and TOILOLO

       19.       A search warrant was obtained by the REACT Task Force to forensically access

and examine the phones seized during the October 12, 2018, arrest for evidence ofrefund fraud.

The examination included the review of text messages. Investigators confirmed one phone

belonged to WARD due to phone records and photos of WARD on the phone. Investigators

discovered multiple messages between WARD and TOILOLO. During the investigation,

Investigators determined that at least two phone numbers (859-206-4443 and 859-307-6778) that

WARD was texting were being used by TOILOLO. Investigators determined this based on at

least the following information:

              a) On October 16, 2018, WARD called his sister, Nicole Ward, fromjail and she

                 initiated a three-way call with "Nua" (TOILOLO's alias). WARD asked

                 TOILOLO to move all his stuff out of a house in Sacramento and TOILOLO gave

1
 This card was a blank, i.e., it had no markings on it and only a magstripe affixed to it. The card
number and the name information were gleaned from the encoded magstripe and subsequently
verified by Metropolitan Commercial Bank. Based on my training and experience, criminals use
blank access cards to encode credit/debit account information for facilitating fraud schemes.


                                                 6
   Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.8 Page 8 of 28



                him his new number: 859-307-6778.

             b) On October 17, 2018, NUNES made a jail call to "Nua" (TOILOLO's alias) using

                one of these numbers and asked him to get her account info from Nicole Ward

                and wipe her phone. Nua said he would take care of it.

             c) TOILOLO refen-ed to his daughter as "Sabrina" and "Bree" in some of the text

                messages. TOILOLO has a daughter, Sabrina Toilolo.

             d) On August 1, 2018, TOILOLO texted WARD to send him some items relating to

                their scheme, and TOILOLO provided an address in UT that is the residence of

                his child's mother.

             e) On September 21, 2018, TOILOLO texted WARD to send him some money via

                PayPal and provides the address: catrina.toilolo@gmail.com, which is the name of

                the mother of TOILOLO's child.

             f) On October 2, 2018, TOILOLO texted WARD to send him some money and

                WARD responded, "How much to send?" TOILOLO responded, "Send as much

                as u can of that 5," and the texted, "Talalima Toilolo SLC UTAH," presumably

                for a money wire.

       20.      The text messages between TOILOLO and WARD show their lrnowledge of their

crime and sharing lrnowledge of the fruits of the crime. The text message stream below was

from WARD' s phone and occUTI'ed on August 1, 2018:

       TOILOLO to WARD 3 :3 7 PM - "Me too I got Vantiv to hit one time one ticket but for

       only 180.00 that was it"

       TOILOLO to WARD 3:38 PM- "This shit stressful blood u guys got any d nobody got

       work out here past 2 days this shit crazy"

       WARD to TOILOLO 3;39 PM - "Send address"

       TOILOLO to WARD 3 :40 PM - "3355 S Riviera Dr SLC UT 84106" "Yes please ain't

       gotta b much"

       TOILOLO to WARD 7:44 PM - "Y'all still working"



                                                 7
   Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.9 Page 9 of 28



       WARD to TOILOLO 7:56 PM- "Yip"

It is common in this fraud scheme, it was common to view proceeds of fraud wired from one co-

conspirator to another based upon theh~ participation in the scheme.

       21.     Investigators further reviewed text messages between WARD and know co-

conspirator Connie RAMOS on July 3, 2018:

       WARD to RAMOS at 10:30 PM- "Whats up is where the 500 owed"

       RAMOS to WARD at 10:34 PM - "I don't owe you $500" "You only put 15 on their -

       400 left 1100 that's 370 each"

       Much of the communication between WARD and RAMOS includes the sharing of access

card numbers later used for refund fraud, the division of money obtained through refund fraud,

the direction by WARD to wire money to others involved in the conspiracy, and the sharing

location information to allow RAMOS and WARD to meet to commit refund fraud.

       22.    The forensic examination ofWARD's two cellphones (seized in October 2018)

show that TOILOLO was a member of the conspiracy and regularly texted WARD to further the

scheme. Particularly, TOILOLO supplied WARD with numerous TID numbers and access card

numbers beginning in June 2018 and ending no earlier th'an October 9, 2018. The merchants

associated with these TID numbers - including, for example, Holland Home Care, Merced

Honda, and Supreme Power Sports LLC - were victims of refund fraud around the time of the

texts. The TID is the number programmed into a POS terminal, which allows the terminal to act

as the merchant. The TID is unique to each company and required to complete the refund fraud.

       23.    For example, TOILOLO texted the TID number for Merced Honda and Supreme

Power Sports on August 15 and these merchants suffered refund fraud on August 15-17. The

text messages also show the two discussing whether the TID numbers were successful and the

handling of fraud proceeds. According to Vantiv/WorldPay records, both Merced Honda and

Supreme Power Sports LLC were victims in the above detailed fraud scheme. Merced Honda in

Merced, California for approximately $3,400.00 between August 15, 2018 and August 17, 2019

and Supreme Power Sports LLC Lewiston Idaho from A~gust 16, 2018 to August 20, 2018 for



                                                8
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.10 Page 10 of 28



approximately $9,500.00.

                TOILOLO's Use of an Access Device Linked to Refund Fraud

       24.     A Wells Fargo debit card x4989 registered to Victim 1 was used to make $55,000

in false purchases from Fontano's Subs on January 22, 2019. It is likely that the conspirators

used terminals to make this type of false purchases, as opposed to a refund, to pre-test whether a

particular terminal and TID would work, and to provide a purchase prerequisite for the

fraudulent refunds. These purchases were made just prior to fraudulent refunds being charged to

the same merchant account using two different access devices linked to WARD. Surveillance

video shows TOILOLO using the x4989 card at an ATM on January 21, 2019. On that same

day, the same card was used to make another false purchase from merchant Take 5 Oil. That

merchant was a victim of refund fraud in August 2018.

                  Evidence Obtained via Previous Federal Search Warrants

       25.     On April 25, 2019, Eastern District of California Magistrate Judge Carolyn K.

Delaney signed a search warrant associated with Apple, Inc accounts canuseeme57@icloud.com,

only1daddy4u@icloud.com, and ogmmeslOO@icloud.com.

       26.     Agents observed the following images and documents contained within accounts

provided by Apple Inc in association with the search warrant:

       a)      An email dated December 5, 2018 from John Ward only1daddy4u@icloud.com

               with message "4722 ... pin .. 2323" "2844 ... pin 0211" "6874 ... pin 2018". Based

               on my experience and discussions with other law enforcement, the numbers in

               this case represent the last four numbers of debit card numbers and the associated

               pin numbers. During the execution of fraud schemes exploiting debit cards,

               conspirators will commtmicate using various forms including e-mail to transfer

               information including debit card numbers.

       b)      IMG_0373 created December 15, 2018 is a photograph of a Verifone POS

               terminal with merchant ID 9000125884. According to Vantiv/Worldpay records,

               this merchant ID is associated with Wallace Sleep, Durango, Colorado. This



                                                9
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.11 Page 11 of 28



                merchant was a victim of refund fraud for a time period including December 16,

                2018.

        c)      An e-mail dated December 16, 2018, from 'Tala Toilolo

                proverbs3564life@icloud.com" to "John Ward onlyldaddy4u@icloud.com" with

                message from WARD "Phone broke I don' know ur number." The response on

                December 16, 2018 is 208-9710-3175.

        d)      Image IMG_ 03 78 created December 16, 2018, taken in a room resembling a hotel

               room with two males identified as Johnathon WARD and Talalima TOILOLO

                with a POS terminal between them.

        e)     IMG_0401 captured December 18, 2018, with telephone number (208) 970-3175

               is an image of a text message between WARD and TOILOLO. WARD states "U

               try yet need to know if it my thing still". TOILOLO answers "Let Me check

               right. I'm". Based on my experience and discussion with other law enforcement

               officers, this discussion shows WARD and TOILOLO communicating during the

               execution of or after a fraud scheme where WARD is attempting to have

               TOILOLO determine if a certain aspect of the fraud scheme can still be exploited.

Based upon these photographs and the aforementioned text messages between TOILOLO and

WARD, they conducted this fraud scheme and victimized multiple companies over a period of

time. TOILOLO and WARD shared information and money and maintained contact during and

after the execution of the fraud.

       27.     On April 25, 2019, Eastern District of California Magistrate Judge Carolyn K.

Delaney signed a search warrant associated with Google LLC accounts still2theleft@gmail.com,

ognunes100@gmail.com, and jwrentals4l5@gmail.com. During the search of the account

still2theleft@gmail.com, agents found a video captured on July 22, 2018 discussing the above

fraud scheme. On the video, WARD makes the following comments:

       •       "If you oversee all your folks you're the one that's going to collects them all then

I'm going to deal with one person."



                                                10
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.12 Page 12 of 28



        •       "It takes two or three days to pull out that much dough."

        •       "I do it one way. I put nine racks on the card, that's three for me, three for you,

and three for this person."

        •       "I've been doing this for a minute."

        •       WARD says people can make "5 cards a week for $4500"

                Based on my experience and discussion with other law enforcement officers,

 WARD is sharing his knowledge with his co-conspirators about the execution of the fraud and

 the division of the assets. WARD and his co-conspirators split the proceeds of the fraud. The

 money is sent to co-conspirators through a variety of methods. During the video, WARD tells

 these co-conspirators he sends the money online and via money order. WARD specifically

 mentions that with money orders, co-conspirators do not need to go into a bank.

                                Wires Associated with TOILOLO

       28.     Investigators reviewed of the WARD's cellular phone seized on October 12, 2018

showed hundreds of messages in various forms including but not limited to text message

between WARD and known conspirator Connie RAMOS. On June 9, 2018, and image was sent

to WARD from RAMOS's phone number with a screen shot of a scheduled tax return and the

last four number ofRAMOS's social security number. The following is a text stream recovered

from WARD's phone from WARD to RAMOS on June 8, 2018 at 12:49pm to 12:50pm "Send

the money to limas mom" "Mahlalela Laloulu" "There waiting on u" "Send the confirmation

number to lima". Based on my experience and discussion with other law enforcement officers,

people involved with fraud will attempt to deceive law enforcement about the true nature of the

origin of funds use the names of family members to transfer the fruits of the fraud via wire.

These methods include but are not limited to sending the money to a trusted family member,

instead of the true recipient and listing incorrect information including residence.

       29.     On July 2, 2018, TOILOLO requests WARD send money to "Catrina Cascarejo".

Catrina Casarej o is the girlfriend of WARD.

       30.     A text stream from the reviewed WARD cellular phone on October 1, 2018 is as



                                                  11
       Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.13 Page 13 of 28



     follows:

             •      TOILOLO to WARD at 8:35 PM- "Did you get the tracks i sent"

             •      WARD to TOILOLO at 9:15 PM- "Yeah I got them. It's going to have to be a

     three way split because it's not mine"

                    "Tracks" are the encoded portion of a credit card on the magnetic strip which

     contain information about the card including the card number, expiration date, and card owner.

     The track data showed the cards were registered in the name of Catrina Cascarejo. Based on my

     experience, people involved in refund fraud would use tracks as the debit cards to execute the

     refund fraud. In this instance, TOILOLO provided cards or "tracks" which could be used to

     load the fraudulently obtained refunds. On October 3, 2018, WARD received a text from

     TOILOLO asking for money. On October 3, 2018, a known co~conspirator wired TOILOLO

     $1,000.00 with a pick up location in Salt Lake City, Utah. This money is likely associated with

     the October 1, 2018 conversation with WARD.

            31.     On December 17, 2018, RAMOS sent TOILOLO a $2,500.00 wire transfer. This

     wire occurred shortly after the refund fraud from Wallace Sleep in Durango, Colorado which

     TOILOLO and WARD were involved. The $2,500.00 was likely a payment to TOILOLO from

     WARD via RAMOS for this fraud.
-L

            32.     Between 5/7/2019 and 5/19/2019, there were four wires sent for a total of $3600

     from TOILOLO using TOILOLO's Driver's license. Using RAMOS's address in California.

     These amounts were sent by wire through a system caller W almart to W almart to the W almart

     Store located at 4627 South 900 East, Salt Lake City, Utah and by money order to a Rite Aid

     located at 635 E 3300 S, Salt Lake City, Utah. These locations are 2.4 miles and 0.8 miles away

     from 3355 South Riviera Drive, respectively.

            33.     On 6/23/2019 and 6/24/2019, Hamilton Wade and Cecilia Wade sent $3000.00 to

     Talalima Toilolo in three separate Walmart to Walmart transactions. Hamilton Wade's criminal

     history includes but is not limited to a 2011 felony conviction for possession of an assault

     weapon and 1991 possession of cocaine for sale. Cecilia Wade's criminal history includes a



                                                      12
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.14 Page 14 of 28



2004 felony conviction for committing fraud to obtain aid.

        34.      Based on my experience, discussion with other law enforcement officers, and my

knowledge of this investigation, the wires received by TOILOLO in May and June of 2019 are

likely associated with fraud. For the May 2019 wires, co-conspirator RAMOS's address was

used. The May and June of2019 wires fit the pattern ofTOILOLO receiving payments after

fraud was conducted. In the June 22, 2018 recorded conversation recovered from WARD' s

phone, he discusses sharing money with co-conspirators and how money orders allow co-

conspirators to share money without using a bank.

     Additional Probable Cause that the Locations and Persons to be Searched Contain

                                       Evidence of a Crime

       35.       An open records search showed Catrina Castejillo resided at 3355 South Riviera

Drive from February 2018 to July 2019. This was the same address given to WARD by

TOILOLO during a text message discussing wiring proceeds of the fraud scheme to TOILOLO

on August 1, 2018. A Facebook with user name "Catrina Toilolo" shows a multiple photographs

of Catrina Castejillo on her public profile with TOILOLO with the last update in June 26, 2019.

A photograph posted March 17, 2019 was "liked" by a known co-conspirator. This residence is

identified as a place to be searched in Attachment A-1 below, and TOILOLO is identified as a

person to be searched in Attachment A-3 below.

       36.       The execution of refund fraud requires co-conspirators to maintain equipment

used in the execution of the fraud. Additionally, the co-conspirators will maintain lists of

victims, credit/debit card numbers, and bank accounts needed to execute the fraud. Co-

conspirators keep records including bank records, wire records, and lists of victims. Often, this

information is stored at a home residence between times the fraud is executed. It is likely the

items used to execute the refund fraud will be found in TOILOLO's residence at 3355 South

Riviera Drive.

       37.       On July 31, 2019, your affiant and other law enforcement conducted surveillance

at 3355 South Riviera Drive. Agents observed multiple vehicles at the residence Cadillac



                                                13
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.15 Page 15 of 28



Escalade with Utah license plate number 5F9H1J registered to Talalima TOILOLO at 3355 South

Rivera Drive, Salt Lake City, Utah. This vehicle is identified as a place to be searched in

Attachment A-2 below.

        38.     The execution of refund fraud requires co-conspirators to travel to banks and

offsite locations including hotels to execute this crime. Co-conspirators often store equipment

used in the execution of the fraud in their vehicles. From previous search warrants, co-

conspirators were shown store equipment in their vehicles. It is likely items necessary to conduct

reftmd fraud will be located in the vehicle registered to TOILOLO.

        39.     From previous search warrants from WARD's wireless communication devices,

communications were observed between TOILOLO and WARD discussing the ongoing fraud

scheme including but not limited to victim information and fruits of the fraud. Additionally,

WARD's electronic devices contained images and files showing the execution of the fraud

scheme. Based on my training, experience, and discussions with law enforcement officers

involved in this investigation, it is common for co-conspirators to share and save important

information relating to the fraud scheme on their phones for use at a later time. For example, the

conspirators in this refund fraud scheme are likely to save digital information relating to POS

terminals, victim merchants, TID numbers, credit/debit card information, personally identifiable

information of victims of the fraud scheme, receipts of money transfers, co-conspirator contact

information, and co-conspirator communications. The conspirators are likely to continue using

or consulting this information to continue their fraud scheme. Indeed, the phones seized from

WARD's phones in October 2018 contained incriminating records dating back to at least May 3,

2018. Based on my experience and discussions with law enforcement officers involved in this

investigation, TOILOLO's electronic devices are likely to contain similar evidence of the refund

fraud scheme.

       40.      There is probable cause to believe that wireless device (e.g., cellphone) account

activity will also provide relevant insight into the account owner's state of mind as it relates to

the offenses under investigation. For example, information on the account may indicate the



                                                  14
 Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.16 Page 16 of 28



owner's motive and intent to commit a crime (e.g., information indicating a plan to commit a

crime), or consciousness of guilt (e.g., deleting account information in an effort to conceal

evidence from law enforcement).

                                 IV.      TECHNICAL TERMS

       41.       Based on my training and experience, I use the following technical terms to

convey the following meanings:

       a)        Wireless telephone: A wireless telephone (or mobile telephone, m cellular

       telephone) is a handheld wireless device used for voice and data communication through

       radio signals. These telephones send signals through networks of transmitter/receivers,

       enabling communication with other wireless telephones or traditional "land line"

       telephones. A wireless telephone usually contains a "call log," which records the

       telephone number, date, and time of calls made to and from the phone. In addition to

       enabling voice communications, wireless telephones offer a broad range of capabilities.

       These capabilities include: storing names and phone numbers in electronic "address

       books;" sending, receiving, and storing text messages and e-mail; taking, sending,

       receiving, and storing still photographs and moving video; storing and playing back audio

       files; storing dates, appointments, and other information on personal calendars; and

       accessing and downloading information from the Internet. Wireless telephones may also

       include global positioning system ("GPS") technology for determining the location of the

       device.

       b)        Digital camera: A digital camera is a camera that records pictures as digital

       picture files, rather than by using photographic film. Digital cameras use a variety of

       fixed and removable storage media to store their recorded images. Images can usually be

       retrieved by connecting the camera to a computer or by connecting the removable storage

       medium to a separate reader. Removable storage media include various types of flash

       memory cards or miniature hard drives. Most digital cameras also include a screen for

       viewing the stored images. This storage media can contain any digital data, including



                                                  15
Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.17 Page 17 of 28



    data unrelated to photographs or videos.

    c)     Portable media player: A portable media player ( or "MP3 Player" or iPod) is a

    handheld digital storage device designed primarily to store and play audio, video, or

    photographic files. However, a portable media player can also store other digital data.

    Some portable media players can use removable storage media. Removable storage

    media include various types of flash memory cards or miniature hard drives. This

    removable storage media can also store any digital data. Depending on the model, a

    portable media player may have the ability to store very large amounts of electronic data

    and may offer additional features such as a calendar, contact list, clock, or games.

    d)     GPS: A GPS navigation device uses the Global Positioning System to display its

    current location. It often contains records the locations where it has been. Some GPS

    navigation devices can give a user driving or walking directions to another location.

    These devices can contain records of the addresses or locations involved in such

    navigation. The Global Positioning System (generally abbreviated "GPS") consists of 24

    NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely accurate

    clock. Each satellite repeatedly transmits by radio a mathematical representation of the

    current time, combined with a special sequence of numbers. These signals are sent by

    radio, using specifications that are publicly available. A GPS antenna on Earth can

    receive those signals. When a GPS antenna receives signals from at least four satellites, a

    computer connected to that antenna can mathematically calculate the antenna's latitude,

    longitude, and sometimes altitude with a high level of precision.

    e)     PDA: A personal digital assistant, or PDA, is a handheld electronic device used

    for storing data (such as names, addresses, appointments or notes) and utilizing computer

    programs. Some PD As also function as wireless communication devices and are used to

    access the Internet and send and receive e-mail. PD As usually include a memory card or

    other removable storage media for storing data and a keyboard and/or touch screen for

    entering data. Removable storage media include various types of flash memory cards or



                                             16
Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.18 Page 18 of 28



    miniature hard drives. This removable storage media can store any digital data. Most

    PD As run computer software, giving them many of the same capabilities as personal

    computers. For example, PDA users can work with word-processing documents,

    spreadsheets, and presentations. PD As may also include global positioning system

    ("GPS") technology for determining the location of the device.

    f)      Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller

    than a notebook, which is primarily operated by touching the screen. Tablets function as

    wireless communication devices and can be used to access the Internet through cellular

    networks, 802.11 "wi-fi" networks, or otherwise. Tablets typically contain programs

    called apps, which, like programs on a personal computer, perform different functions

    and save data associated with those functions. Apps can, for example, permit accessing

    the Web, sending and receiving e-mail, and participating in Internet social networks.

    g)     IP Address: An Internet Protocol address (or simply "IP address") is a unique

    numeric address used by computers on the Internet. An IP address is a series of four

    numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every

    computer attached to the Internet computer must be assigned an IP address so that

    Internet traffic sent from and directed to that computer may be directed properly from its

    source to its destination. Most Internet service providers control a range of IP addresses.

    Some computers have static-that is, long-term-IP addresses, while other computers have

    dynamic-that is, frequently changed-IP addresses.

    h)     Cloud network: Information and data is stored on physical or virtual servers,

    which are maintained and controlled by a cloud computing provider. Customers may

    access stored information on the 'cloud', via an Internet connection.

    i)     Internet: The Internet is a global network of computers and other electronic

    devices that communicate with each other. Due to the structure of the Internet,

    connections between devices on the Internet often cross state and international borders,

    even when the devices communicating with each other are in the same state.



                                             17
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.19 Page 19 of 28



        42.        Based on my training, experience, and research, I know that the Devices have

capabilities that allow them to serve as wireless telephones, digital cameras, portable media

players, GPS navigation devices, PDAs, and/or Internet-accessing devices with IP address

information. In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used the device.

              V.         ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        43.        Your affiant is aware that the SA Laura Giouzelis, the case agent in this matter

has spoken with FBI Information Technology Specialist (ITS) and Computer Forensic Examiner

(FE) Alan Russell Schmidt, who has been a Forensic Examiner since 2006. FE Schmidt is

specially trained in computer search and seizure and is certified by the FBI as a member of the

FBI Computer Analysis Response Team (CART). FE Schmidt has been a member of CART

since 2005 and has conducted numerous searches and seizures involving computers and

computer data. FE Schmidt related information to me and/or confirmed information for me as

noted below.

        44.     Based upon my training and experience, and information related to me by agents

and others involved in the forensic examination of computers and digital devices including FE

Schmidt, I know that modern cellular phones have many of the same capabilities as computers

and have increased storage capacity. Based upon my training and experience, and information

related to me by agents and others involved in the forensic examination of computers and digital

devices, including FE Schmidt, I know that computers and digital devices are often used to store

information, very much the same way paper, ledgers, files and file cabinets are used to store

information. I know that it is common today for businesses to utilize computers to conduct their

business and to store information related thereto. I also know that it is common for individuals

to have personal computers and cellular phones and to use these computers and cellular phones

to conduct their personal affairs, their business affairs, and to store information related thereto.

        45.     Based on my training, and experience, I know that electronic devices can store

information for long periods of time. Similarly, things that have been viewed via the Internet are



                                                   18
 Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.20 Page 20 of 28



typically stored for some period of time on the device. This information can sometimes be

recovered with forensics tools.

       46.     There is probable cause to believe that things that were once stored on the cellular

phones may still be stored there, for at least the following reasons:

       a)      Based on my knowledge, training, and experience, I know that computer files or

               remnants of such files can be recovered months or even years after they have been

               downloaded onto a storage medium, deleted, or viewed via the Internet.

               Electronic files downloaded to a storage medium can be stored for years at little

               or no cost. Even when files have been deleted, they can be recovered months or

               years later using forensic tools. This is so because when a person "deletes" a file

               on a computer, the data contained in the file does not actually disappear; rather,

               that data remains on the storage medium until it is overwritten by new data.

       b)      Therefore, deleted files, or remnants of deleted files, may reside in free space or

               slack space-that is, in space on the storage medium that is not currently being

               used by an active file-for long periods of time before they are overwritten. In

               addition, a computer's operating system may also keep a record of deleted data in

               a "swap" or "recovery" file.

       c)      Wholly apart from user-generated files, computer storage media-in particular,

               computers' internal hard drives-contain electronic evidence of how a computer

               has been used, what it has been used for, and who has used it. To give a few

               examples, this forensic evidence can take the form of operating system

               configurations, artifacts from operating system or application operation, file

               system data structures, and virtual memory "swap" or paging files. Computer

               users typically do not erase or delete this evidence, because special software is

               typically required for that task. However, it is technically possible to delete this

               information.

       d)      Similarly, files that have been viewed via the Internet are sometimes



                                                 19
 Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.21 Page 21 of 28



               automatically downloaded into a temporary Internet directory or "cache."

       e)

       47.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the cellular phones were used, the purpose of their use, who used them, and when. There is

probable cause to believe that this forensic electronic evidence might be on the Devices because:

       a)      Data on the storage medium can provide evidence of a file that was once on the

               storage medium but has since been deleted or edited, or of a deleted portion of a

               file (such as a paragraph that has been deleted from a word processing file).

               Virtual memory paging systems can leave traces of information on the storage

               medium that show what tasks and processes were recently active. Web browsers,

               e-mail programs, and chat programs store configuration information on the

               storage medium that can reveal information such as online nicknames and

               passwords. Operating systems can record additional information, such as the

               attachment of peripherals, the attachment of USB flash storage devices or other

               external storage media, and the times the computer was in use. Computer file

               systems can record information about the dates files .were created and the

               sequence in which they were created.

       b)      Forensic evidence on a device can also indicate who has used or controlled the

               device. This "user attribution" evidence is analogous to the search for "indicia of

               occupancy" while executing a search warrant at a residence.

       c)      A person with appropriate familiarity with how an electronic device works may,

               after examining this forensic evidence in its proper context, be able to draw

               conclusions about how electronic devices were used, the purpose of their use, who

               used them, and when.

       d)      The process of identifying the exact electronically stored information on a storage



                                                20
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.22 Page 22 of 28



               medium that are necessary to draw an accurate conclusion is a dynamic process.

               Electronic evidence is not always data that can be merely reviewed by a review

               team and passed along to investigators. Whether data stored on a computer is

               evidence may depend on other information stored on the computer and the

               application of knowledge about how a computer behaves. Therefore, contextual

               information necessary to understand other evidence also falls within the scope of

               the warrant.

       e)      Further, in finding evidence of how a device was used, the purpose of its use, who

               used it, and when, sometimes it is necessary to establish that a particular thing is

               not present on a storage medium.

       f)      I know that when an individual uses an electronic device, the individual's

               electronic device will generally serve both as an instrumentality for committing

               the crime,, and also as a storage medium for evidence of the crime. The electronic

               device is an instrumentality of the crime because it is used as a means of

               committing the criminal offense. The electronic device is also likely to be a

               storage medium for evidence of crime. From my training and experience, I

               believe that an electronic device used to commit a crime of this type may contain:

               data that is evidence of how the electronic device was used; data that was sent or

               received; and other records that indicate the nature of the offense.

       48.    Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.

       COMPARABILITY WITH PRIOR INVESTIGATIONS AND EXPERIENCE

       49.     Based on my review of the records and documents in this case, my training and



                                                21
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.23 Page 23 of 28



experience, and my discussions with other law enforcement personnel in this investigation, I do

not believe contact between any law enforcement and co-conspirators perpetrating this scheme

will necessarily result in them destroying or moving all evidence, fruits, or instrumentalities of

the crimes. Based on a review of the digital evidence, the refund fraud scheme has continued

after law enforcement contact. I am aware that even after contact with law enforcement,

individuals involved in schemes to defraud, and attempts to defraud, federally insured financial

institutions will not always cease criminal conduct. To the contrary, such individuals often are

emboldened, believing they are no longer targets or suspects. I am aware that often such

individuals immediately return to obtaining, and altering fraudulently obtained identification and

financial information. In addition, individuals retrieve secreted catalogues, saved and profiled

contents of fraudulently obtained financial information and property from areas law enforcement

did not search or seize. The individuals will then maintain the items in close proximity,

including in their residence. Also, the individuals will-after initial discovery by law

enforcement-return to obtaining further identification and financial information (including

replacement access devices and PIN numbers for replacement credit/debit cards). Of course, I

am also aware based on my training and experience that individuals in schemes such as this one,

who have not been confronted by law enforcement, also continue their participation in the

criminal conduct.

                                     VI.       CONCLUSION

        50.     TOILOLO utilized his cellular phone to contact co-conspirators and exchange

information. Based on my training and experience, people keep their cellular phones on their

person, in their vehicle during travel, or in their residence. I submit that this affidavit supports

probable cause for a search warrant authorizing the search and examination of the locations and

person described in Attachments A-1 through A-3 for the items described Attachment B.

        51.     Based on my experience and discussion with other law enforcement officers, it is

common for people to utilize more than one phone and for phones to store digital information

text messages and photographs even if the phone is not actively utilized. Agents will not have



                                                  22
 Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.24 Page 24 of 28



prior knowledge of which phones contain the information which could be used as evidence of a

crime and therefore request to seize all phones associated with TOILOLO.

                                   REQUEST FOR SEALING

        52.    It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the application

and search warrant. I believe that sealing this document is necessary because the warrant is

relevant to an ongoing investigation into the criminal organizations as not all of the targets of this

investigation will be searched at this time. Based upon my training and experience, I have

learned that, online criminals actively search for criminal affidavits and search warrants via the

internet, and disseminate them to other online criminals as they deem appropriate, i.e., post them

publicly online. Premature disclosure of the contents of this affidavit and related documents may

have a significant and negative impact on the continuing investigation and may severely

jeopardize its effectiveness




                                          ~    Justin Hansen
                                                            J)v
                                               Agent
                                               State of Utah Bureau of Investigation
                                               Federal Bureau of Investigation Task Force Officer




                                   el, e me this ~ y of August, 2019.




                                                 23
  Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.25 Page 25 of 28



                                      ATTACHMENT A-1

The residence located at 3355 South Riviera Drive, South Salk Lake City, Utah is described as a

one story red brick residence with grey asphalt shingles located on the Eastern side of 3355

South Rivera Drive. A white front door with a white metallic screen door is located on the

western side of the house. The numbers "3355" are diagonally affixed to the residence on the

right hand side of the front door. A two car detached garage with a white garage door and white

aluminum siding is located at the south eastern corner of the residence.



       This warrant authorizes the forensic examination of digital and electronic devices at the

location for the purpose of identifying the electronically stored information described in

Attachment B.




                                                24
 Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.26 Page 26 of 28



                                       ATTACHMENT B

The evidence to be searched for and seized from the locations identified in Attachments A-1, A-

2, and A-3, concerns violations of Title 18, United States Code, Sections 1349 (conspiracy to

commit bank fraud), 1344 (bank fraud), 1028A (aggravated identity theft), and 1956 (money

laundering), whether physical, digital, electronic, or otherwise, involving Talalima Toilolo,

Jonathon Ward, Monica Nunes, Connie Ramos for the time period of June 1, 2018 to present,

and is described in the enumerated list below:

   1. Items, records, and information tending to identify persons exercising dominion and
      control over the location or particular areas within the location, including
      correspondence, papers, photos, videos, bank statements, credit card statements, receipts,
      utility bills, emails, internet transaction records, parcels, mail, and clothing.

   2. United States mail, identification documents, and access devices bearing the names of, or
      otherwise tending to pertain to, persons who do not live at or control the location.

   3. Communications between and among Talalima Toilolo, Johnathon Ward, and Monica
      Nunes or other co-conspirators that pertain to refund fraud, gift cards, theft, or credit
      and/or debit cards, or that tend to show a conspiracy or participation in a bank fraud
      scheme.

   4. Photographs showing co-conspirators, fruits of the violations, instrumentalities of the
      violations, indicia needed to execute a credit card or identity theft scheme, including but
      not limited to photographs of identification cards, purchase receipts, and photographs of
      credit/debit cards;

   5. Documents, records, and information tending to show how money associated with the use
      of fraudulently obtained point-of-sale terminals or access devices was obtained, secreted,
      transferred, and/or spent, including purchases of money orders, wire transfers, online
      purchases, and electronic transfer of funds.

   6. Documents, records, and information containing, referencing, or listing the following
      types of personal identifying information for individuals, businesses or merchants:
      names, dates of birth, Social Security Numbers, email addresses, telephone numbers,
      passwords, bank account numbers, credit card numbers, charge card numbers, credit card
      images, PIN numbers, merchant account numbers, merchant identification numbers
      (MID), terminal identification numbers (TID), gateway identification numbers (GID),
      and payment processing account numbers.

   7. Point-of-sale terminals and similar devices, including debit/credit card terminals,
      electronic benefits transfer (EBT) terminals, near field communication (NFC) terminals,
      electronic funds transfer point-of-sale (EFTPOS) terminals, and magnetic card readers.



                                                 27
Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.27 Page 27 of 28


 8. Credit cards, debit cards, gift cards and documents, records, and information pertaining to
    the possession, control, ownership, or use of gift cards, including items obtained through
    transactions involving credit cards, debit cards, and gift cards.


 9. Equipment, writings, and software related to the production or editing of counterfeit
    credit and debit cards.

 10. Records and information relating to the access of the email accounts identified in the
     affidavit, including still2theleft@gmail.com, ognunes 1OO@gmail.com, and
     jwrentals4 l 5@gmail.com, or other online accounts associated with transactions involving
     point-of-sale terminals, merchant account numbers, gift cards, debit card and/or credit
     cards.

 11. Records and information relating to the internet service provider and Internet Protocol
     address assigned to the premises.

 12. Records and infonnation showing Talalima Toilolo's or any co-conspirator's state of my
     concerning his or her execution or participation in any of the violations.

 13. With respect to digital and electronic devices, in addition to all of the categories
     described in the preceding Paragraphs 1 through 12 above, items and information to be
     seized include any electronic records, including e-mail messages, text messages, videos,
     electronic documents, images,1and/or data:
        a. tending to identify persons exercising dominion and control over each digital and
           electronic device searched; and
        b. tending to place in context, identify the creator or recipient of, or establish the
           time of creation or receipt of any electronic information responsive to Paragraphs
           1 through 12 above.

            As used above, the terms "records" and "information" includes all forms of
    creation or storage, including any form of computer or electronic storage (such as hard
    disks or other media that can store data); any handmade form (such as writing); any
    mechanical form (such as printing or typing); and any photographic form (such as
    microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or
    photocopies).

           The term "storage medium" includes any physical object upon which computer
    data can be recorded. Examples include hard disks, RAM, floppy disks, flash memory,
    CD-ROMs, and other magnetic or optical media.

            The terms "digital devices" and "electronic devices" mean computers, computer
    tablets (e.g., iPads), electronic storage devices (e.g., hard drives, thumb drives), and
    mobile phones. The seizure and search of digital devices shall follow the procedures
    outlined in the supporting affidavit. Deleted data, remnant data, slack space, and
    temporary and permanent files on the digital devices may be searched for the evidence
    above.


                                             28
Case 2:19-mj-00558-DBP Document 1 Filed 08/07/19 PageID.28 Page 28 of 28


            The term "computer" includes all types of electronic, magnetic, optical,
    electrochemical, or other high speed data processing devices performing logical,
    arithmetic, or storage functions, including desktop computers, notebook computers,
    mobile phones, tablets, server computers, and network hardware.

            The term "IP address" or "Internet Protocol address" means a unique numeric
    address used by computers on the Internet. An IP address looks like a series of four
    numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every
    computer attached to the Internet must be assigned an IP address so that Internet traffic
    sent from and directed to that computer may be directed properly from its source to its
    destination. Most Internet service providers control a range of IP addresses. Some
    computers have static-that is, long-term-IP addresses, while other computers have
    dynamic-that is, frequently changed-IP addresses.

           The term "Internet" means a global network of computers and other electronic
    devices that communicate with each other. Due to the structure of the Internet,
    connections between devices on the Internet often cross state and international borders,
    even when the devices communicating with each other are in the same state.




                                            29
